BLAND, P. J.
(dissenting). — I. I do not think the learned trial judge committed error by sustaining the demurrer to the petition and therefore dissent from the opinion of my learned associates. I do not differ with them as to the law of the case, but as to the construction they have given the petition. *697I can not see from any statement, allegation, or even by quotation marks, that tbe pleader had attributed to the defendants, or either of them, the utterance of any of the slanderous words or statements contained in the petition. In the majority opinion is the following sentence. “There is nothing in the language complained of to indicate that it does not portray the words used by the defendants.” But there is nothing in the language complained of to indicate that it does portray the words used by the defendants. The petition leaves it to a mere guess or conjecture as to whether the slanderous language alleged in the petition was spoken by the defendants or whether the allegation of the defamatory words are the pleader’s construction of the general purport of the words uttered by the defendants.
Further on in the majority opinion it is said: “In our opinion, there is nothing in the allegation before us to indicate that the pleader is not using the very language which is charged to be slanderous.” For the reason that there is nothing in the petition to indicate that the pleader is using the very language which the defendants used, I think that the petition is bad, for it is well-settled law here and elsewhere that in an action for slander the defamatory language must be distinctly, averred as uttered and that if it appears from the allegations that the pleader has not recited the language used but only its general purport and effect, his pleading is bad. The pleader (counsel for appellant) makes this important admission in his brief: “This being an action for damages in the nature of slander, the court held that the petition was bad because plaintiff failed to set out the exact words spoken by the defendant. If that is required in cases of this kind then we. concede the petition is bad.” By this admission it is plainly seen that the pleader did not regard the action as one on the case for slander, but one in the nature of slander; and that in his view it was not necessary to set out the precise defamatory words, but that it was sufficient to set out their *698general purport; thus admitting that he did not undertake to set out the actual words uttered by the defendants, but his own construction of their language, whatever it may have been. In respect to the necessity of setting out the precise words constituting the slander, there is no distinction between actions-for slander of title and slander of character. The' precise words npust be set out in either case. Ealkard’s Starkie, section 140. This is the common-law rule and has not been changed in this respect one iota by our code of civil procedure. The only material change made by the code in the rules of pleading applicable to this character of actions is, that it is-no longer necessary for the plaintiff to aver extrinsic facts to show that the defamatory matter applied to him, it being sufficient to allege generally that the defamatory words were spoken of and concerning him (section 635, R. S. 1899).
The foundation of the action for slander is the defamatory matter. This must be precisely set out and to- connect the-defendant with its utterance it should with the same precision be averred that he spoke the defamatory words of and concerning the person or title slandered. Neither of these allegations should be left to mere guess or to be ingeniously drawn by inference as has been done by my learned brethren to sustain the petition in this ease, and that, too, in the face of the admission by the pleader that the petition is bad if it is necessary to set out the precise language of defendants conveying the virus of the slander of plaintiff’s title.
II. I think the petition is bad in one other respect. It is substantially alleged that plaintiff offered to sell the property to T. J. Jones for twelve hundred dollars and that Jones accepted the offer, but that before the deed was executed and the purchase price paid the defendants uttered the alleged slander on account of which plaintiff was compelled to sell the property to Jones for nine hundred dollars. For the purpose of the demurrer the petition shows that a complete contract of sale of the property at twelve hundred dollars had been *699entered into between plaintiff and Jones before the utterance of the alleged slander — a contract, according to the allegations of the petition, the plaintiff might have enforced against Jones. The utterance of slander of title, however false, malicious and defamatory is not sufficient to sustain the action of slander. Some special pecuniary loss or damage must follow as the result of the utterance to authorize a recovery. To show such special damages it is generally necessary to show that the slander was uttered pending some treaty or public auction for the sale of the property and that thereby some intending purchaser was prevented from bidding or competing. Falkard’s Starkie, section 128; Ogden on Libel and Slander, section 138; Burkett v. Griffith, 90 Cal. 532; Harriss v. Sneeden, 101 N. C. 273; Paull v. Halferty, 63 Pa. St. 46. If we are to be guided by the averments of the petition, the treaty for the property was closed by a valid and effective contract of sale prior to the utterance of the alleged slander and, therefore, plaintiff could not have sustained any special damages thereby.
I think the judgment should be affirmed.